NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2007-5164

                                BRIAN ALAN BLAKLEY,

                                                      Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                      Defendant-Appellee.

       Robert G. Nath, Robert G. Nath, PLLC, of McLean, Virginia, argued for plaintiff-
appellant.

       Teresa T. Milton, Attorney, Appellate Section, Tax Division, United States
Department of Justice, of Washington, DC, argued for defendant-appellee. With her on
the brief were Nathan J. Hochman, Assistant Attorney General; and Thomas J. Clark,
Attorney.

Appealed from: United States Court of Federal Claims

Judge Susan G. Braden
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                      2007-5164



                              BRIAN ALAN BLAKLEY,

                                                         Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                          Defendant-Appellee.



                                 Judgment
ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

In CASE NO(S).           06-CV-749.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, Circuit Judge, PLAGER, Senior Circuit Judge and DYK, Circuit
Judge):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATE: June 5, 008                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk